OFFICE OF
                                 STATE OF MINNESOTA                          APPEllA.TE COURTS

                                  IN SUPREME COURT
                                                                                JAN 0 7 2015

                                         A14-0703
                                                                                 FILED

In rePetition for Disciplinary Action against
Barbara Ann Nimis, a Minnesota Attorney,
Registration No. 235428.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action and a supplementary petition for disciplinary action alleging that

respondent Barbara Ann Nimis committed professional misconduct warranting public

discipline, namely, failing to comply with time lines regarding disputed personal property

set forth in a judgment and decree, providing inaccurate information to a client with

respect to the status of a matter, failing to comply with court rules regarding the filing of

motions, failing to appear at a hearing, failing to provide notice to her client and the court

that she had withdrawn from representation of a client, failing to return a client file and

cooperate with successor counsel after withdrawing from representation, and failing to

cooperate in the disciplinary process, in violation of Minn. R. Prof. Conduct 1.1, 1.3, 1.4,

1.16(d), 3 .4( c), 8.1 (b), and 8.4( d), and Rule 25, Rules on Lawyers Professional

Responsibility (RLPR). The petition further alleges that respondent committed the acts

of misconduct while on disciplinary probation.

       Respondent waives her rights under Rule 14, RLPR, withdraws her previously

filed answer, unconditionally admits the allegations in the petition and supplementary


                                              1
petition, and with the Director recommends that the appropriate discipline is an indefinite

suspension with no right to petition for reinstatement for 6 months.

        The court has independently reviewed the file and approves the recommended

disposition.

        Based upon all the files, records, and proceedings herein,

        IT IS HEREBY ORDERED that:

        1.      Respondent Barbara Ann Nimis is indefinitely suspended from the practice

of law, effective from the date of the filing of this order, with no right to petition for

reinstatement for 6 months.

        2.      Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR.        Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination and satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR.

        3.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

        Dated: January 7, 2015

                                                  BY THE COURT:




                                                  Associate Justice




                                              2